               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

                                  :
ALEXIS HOLMES, et al.
                                  :

     v.                           :   Civil Action No. DKC 17-2294

                                  :
WESTFIELD AMERICA, INC., et al.
                                  :

                        MEMORANDUM OPINION

     Plaintiffs Alexis and Jasmin Holmes (“Plaintiffs”) brought

the instant action after being stopped, questioned and arrested in

a Zara USA, Inc. (“Zara”) store on May 30, 2014. Presently pending

are: (1) the motion for sanctions filed by Defendant Westfield

America, Inc. (“Westfield”) (ECF No. 42); (2) the motion to compel

and for sanctions filed by Defendant Westfield (ECF No. 43);1 (3)

the motion to dismiss or compel filed by Defendant Zara (ECF No.

44); (4) the motion for extension of time to file a response filed

by Plaintiffs (ECF No. 49); (5) the motion for extension of time

to complete discovery filed by Plaintiffs (ECF No. 54); (6) the

motion for summary judgment filed by Defendant Zara (ECF No. 56);

(7) the motion for summary judgment filed by Defendant Westfield

(ECF No. 57); and (8) the motion for extension of time to file a

response to Defendants’ motions for summary judgment filed by




     1 The court previously granted Defendant Westfield’s motion
to compel and for sanctions in part compelling Plaintiffs to
provide discovery. (ECF No. 48). The court withheld ruling on
the sanctions until Plaintiffs responded.
Plaintiffs (ECF No. 61).           The issues have been briefed, and the

court now rules, no hearing being deemed necessary.                        Local Rule

105.6.     For the following reasons, the motion for extension of

time to respond to Defendant Westfield’s motion to dismiss or for

sanctions will be denied, the motion for extension of time to

respond    to   Defendants’      motions     for   summary     judgment       will   be

granted,    the   motion     for   summary    judgment        filed   by    Defendant

Westfield will be granted, the motion for summary judgment filed

by Defendant Zara will be denied, the motion for sanctions filed

by Defendant Westfield will be denied in part and granted in part,

the motion to compel and for sanctions filed by Defendant Zara

will be denied, and the motion to extend discovery filed by

Plaintiffs will be denied.

I.     Factual Background

       On May 30, 2014, Plaintiffs were shopping at a Zara store

(ECF No. 62-2 ¶ 2) located at the Montgomery Mall, 7101 Democracy

Boulevard, Bethesda, MD 20817 (ECF No. 56-2 ¶ 3).                     Although Zara

maintains a company policy prohibiting more than one customer from

using a single fitting room (ECF No. 56-2, at 3), Plaintiffs

entered a single fitting room together to try on five items of

clothing (ECF No. 62-2 ¶ 3).                 Allegra Saunders-Sawicky (“Ms.

Saunders-Sawicky”),         an   assistant    manager     at    the    Zara    store,

informed    Hayat    Abdu    (“Ms.   Abdu”),       the   general      manager,    that

Plaintiffs had entered a fitting room together.                  In response, Ms.

Abdu     “directed   [Ms.]       Saunders-Sawicky        to    pay    attention      to
                                        2
[Plaintiffs].”     (ECF No. 56-2, at 3).       Ms. Abdu learned from an

employee that a security sensor “was dropped on the floor in the

fitting room which the young women were occupying.”        (ECF No. 56-

2 ¶ 9).      When Plaintiffs exited the fitting room, Ms. Abdu

“discovered that the security sensor was missing from one blouse,

and that the blouse had a large tear where the security sensor

should have been.”      (Id. ¶ 13.)       She concluded that Plaintiffs

damaged the blouse and suspected that they were attempting to steal

merchandise.     Ms. Abdu then approached Plaintiffs and asked them

to pay for the damaged blouse, stating that she would call the

police and have a barring order issued against them if they refused

to do so.   (ECF No. 56-2 ¶ 18).      Ms. Abdu and her staff contacted

“either the Mall security or Montgomery County Police, or both.”2

(ECF No. 56-2 ¶ 19).    Defendant Westfield placed multiple security

officers around the store until police arrived.            (Id. ¶ 24).

Officers    Nathaniel    Brubaker   and    Edward   Tamulevich    of   the

Montgomery County Police received a radio broadcast from the 911

dispatch center requesting assistance at the Zara store.          (ECF No.

57-4, at 4, p. 10).     Upon their arrival, the officers learned that

Zara employees suspected Plaintiffs of tearing the security sensor

off of a white blouse.      (ECF No. 57-4, at 5, p. 14).         Two other


     2 The record clearly indicates that Ms. Abdu sought assistance
from the Montgomery County Police, and it is likely that she asked
for assistance from mall security as well. Plaintiffs state that
two security officers were present before the police arrived (ECF
No. 62-2 ¶ 24), and Officer Tamulevich testified that he remembered
the presence of Mall security (ECF No. 57-4, at 5, p. 16).
                                 3
members of the Montgomery County Police, Officer Gwynn and Sergeant

Jenson, separately arrived at Zara in response to the request for

police assistance. (ECF No. 57-4, at 5, p. 16). Officers Brubaker

and    Tamulevich   took    Plaintiffs     into   custody    based   on    their

conclusion that there was probable cause to arrest Plaintiffs for

attempted theft and malicious destruction of property.               (ECF No.

57-3, at 5, p. 16).        Officer Brubaker prepared Montgomery County

Trespass Notification Forms barring Plaintiffs from entering the

Zara store for one year.          (ECF Nos. 57-3, at 9, p. 30; 56-2, ¶

24).     Plaintiffs refused to sign the forms.              (Id., at p. 32).

Plaintiff Alexis Holmes was charged with malicious destruction of

property but the charges against her were dropped on August 21,

2014.     (ECF Nos. 57-4, at 7, p. 21; 62-2 ¶ 41).                No criminal

charges were brought against Plaintiff Jasmin Holmes.                (ECF No.

56-5, at 10).

        The series of events, as told by Plaintiffs, Ms. Abdu, and

Officers Tamulevich and Brubaker, is rife with inconsistencies.

Ms. Abdu asserts that she directed Plaintiffs to use separate

fitting    rooms,   but    they   nevertheless    entered    a   fitting   room

together.     (ECF No. 56-2 ¶ 6).          Plaintiff Alexis Holmes states

instead that “[n]o one [] ever told me I could not be in the room

with another person.”         (ECF No. 62-2 ¶ 34).          There is another

discrepancy regarding Ms. Abdu’s interactions with Plaintiffs

after they exited the fitting room.           Plaintiffs assert that they

gave the items of clothing they did not want to purchase to another
                                       4
employee    after   leaving   the   fitting    room    and    Ms.   Abdu    then

approached them asking to look in their bag.           (ECF No. 62-2 ¶¶ 13,

16).    In contrast, Ms. Abdu asserts that Plaintiffs handed several

articles of clothing directly to her immediately after exiting the

fitting room and that she approached Plaintiffs as they headed

toward the store exit to ask them about paying for the ripped white

blouse.    Ms. Abdu’s version of events, however, never states that

she asked Plaintiffs to look in their bag.            (ECF No. 56-2 ¶¶ 12-

18).    Finally, Plaintiffs maintain that Zara employees asked them

to sign documents before the police arrived.             (ECF Nos. 62-2 ¶¶

22, 25; 56-5, at 5).     However, Officer Brubaker testified that the

trespass forms are “police forms” that the officers brought to the

store.     (ECF No. 57-3, at 8, p. 30).        He did not see Plaintiffs

refuse to sign any other document, but states that Plaintiffs could

have been asked to sign a Civil Demand form before the police

arrived.    (Id., at 9, pp. 31-32).

II.     Procedural Background

        On April 19, 2017, Plaintiffs brought suit in the Circuit

Court for Montgomery County against Westfield, Zara, and Ms. Hayat

Abdu.    (ECF No. 2).    The complaint alleges three counts: (1) false

arrest,    (2)   false   imprisonment    and   (3)    respondeat    superior.

Defendant Zara removed the action on August 11.              (ECF No. 1).    On

October 2, Plaintiffs were ordered to provide a status report

regarding service as to Defendant Westfield and Ms. Abdu within

fourteen days.      (ECF No. 15).   Twenty-nine days later, on October
                                     5
31, Plaintiffs submitted the report indicating that they had not

effectuated service and could provide a further update on November

15.    (ECF No. 16).     On November 16, when no update had been

provided, the court issued a Show Cause Order providing Plaintiffs

with fourteen days to respond and show cause why the non-served

parties should not be dismissed.       (ECF No. 19).   Plaintiffs timely

responded and requested additional time which was granted.         (ECF

Nos. 25, 26).

       After finally being served, Defendant Westfield moved to

dismiss on December 6, 2017.       (ECF No. 27).        On December 27,

Plaintiffs belatedly responded to the motion to dismiss.        (ECF No.

28).   Plaintiffs also requested leave to file an amended complaint

but did not follow the proper procedure for amending a complaint.

(ECF Nos. 29, 30).     As Plaintiffs had still not served Ms. Abdu,

on January 12, 2018, the court again ordered Plaintiffs to show

cause why Ms. Abdu should not be dismissed.              (ECF No. 33).

Plaintiffs did not respond.

       On January 31, 2018, the court issued an opinion and an order

dismissing Ms. Abdu and denying Defendant Westfield’s motion to

dismiss.    (ECF No. 34).   The court entered a scheduling order on

February 1.    (ECF No. 37).   On April 5, Defendant Westfield moved

for sanctions alleging that it had properly noted depositions but

that Plaintiffs had failed to appear.        (ECF No. 42).    Defendant

Westfield also moved to compel and for sanctions alleging that it

provided Plaintiffs with discovery requests on March 1 but had not
                                   6
received any responses by April 6.                (ECF No. 43).          On May 3,

Defendant Zara moved to compel alleging that Plaintiffs had failed

to respond to any written discovery requests and failed to appear

at the depositions.           (ECF No. 44).

        The    court   held    a   telephone   conference     on   May    8,   2018.

According to Plaintiffs’ counsel, Landon White (“Mr. White”),

although he received emails, mail, and notifications via the

electronic court filing system (“ECF”), he was unaware of the

deposition and, thus, apparently did not tell his clients to

appear.       Mr. White represented during that call that he would have

responses “by the end of the week, no later than next Monday [May

14].”         Telephone   Conference     at    9:07:53,     9:12:46,     Holmes   v.

Westfield,       No.   DKC-17-2294     (D.Md.    May   8,    2017)     (“Telephone

Conference”).       When asked if Plaintiffs were taking discovery, Mr.

White represented that they were and that “we have our discovery

ready” (id. at 9:17:23) and that he did not “think there would be

any holdup on [his] end” (id. at 9:19:32).                  During the call and

then in an Order memorializing its decision, the court gave Mr.

White until May 14 to respond to discovery and until May 18 to

respond to the motions for sanctions.              (Id. at 9:22:36; ECF No.

48).

        Despite the statements during the call and the court’s order,

Plaintiffs did not respond to all the discovery requests by May 14

and did not respond to the motions for sanctions by May 18.                       On

May 23, 2018, Plaintiffs moved for an extension of time in which
                                         7
to file their response to the motion for sanctions.            (ECF No. 49).

Defendant Westfield opposed the motion.           (ECF No. 50).     Plaintiffs

filed their response to the motion for sanctions on May 25.                (ECF

No. 51).      On June 18, Plaintiffs moved to extend the time to

complete discovery.     (ECF No. 54).

     Defendant Zara moved for summary judgment on July 11, 2018

(ECF No. 56) and Defendant Westfield moved for summary judgment on

July 16, 2018 (ECF No. 57).              Plaintiffs twice moved for an

extension of time in which to file their response to the motions

for summary judgment.      (ECF Nos. 59 & 61).             The court granted

Plaintiffs’    first   motion   on   July   30,    2018.     (ECF    No.   60).

Plaintiffs filed their second motion, which remains pending, with

their single response to both motions for summary judgment on

August 26, 2018. (ECF Nos. 61 & 62). Defendants Zara and Westfield

filed responses in opposition to Plaintiffs’ August 26, 2018 motion

for extension of time on August 27, 2018 (ECF No. 63) and September

10, 2018, respectively (ECF No. 65).

     To sum up, counsel for Plaintiffs, Mr. White, has missed

deadlines on at least nine occasions.         (ECF Nos. 16, 19, 28, 42,

44, 48, 59, 61).       On four occasions, this court has ordered a

response and only once did Mr. White do so in a timely fashion.

Mr. White has also failed to follow local rules (ECF Nos. 20 &

29), ignored opposing counsel’s discovery requests, and has not

complied with the Federal Rules of Civil Procedure.             Perhaps most


                                     8
troublingly, he has not been faithful to the statements he made to

the court.

III. Motions for Extension of Time to Respond

     The Defendants moved for sanctions (ECF Nos. 42, 43, 44), and

the court ordered a response by May 18 based on Mr. White’s

representation during the telephone conference that he could file

a response by that time (ECF No. 48).3 Five days after his response

was due, Mr. White sought leave to extend the time on the ground

that he did not have access to ECF.      (ECF No. 49).    Ironically, as

Defendant Westfield noted, he filed the motion to allow late filing

on ECF, and, thus, proved that at least by May 23, he had access

to ECF and could have filed a response.

     Fed.R.Civ.P. 6(b) governs extension of time, and it allows

for an extension of time “after the time has expired if the party

failed to act because of excusable neglect.”            Rule 6(b)(1)(B).

The excusable neglect standard permits courts “to accept late

filings   caused   by   inadvertence,   mistake,   or   carelessness[.]”

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

380, 388 (1993).    “Generally, excusable neglect . . . require[s]

a demonstration of good faith on the part of the party seeking an

extension of time and some reasonable basis for noncompliance

within the time specified in the rules.”       4B Charles Alan Wright



     3 As explained, the motion for sanctions concerns counsel’s
conduct and not Plaintiffs’ conduct. Accordingly, the court will
refer to counsel rather than Plaintiffs in this section.
                                9
& Arthur R. Miller, Federal Practice & Procedure § 1165 (4th ed.

2018).

        Here, Mr. White has provided no reason why he needed extra

time.        He agreed to file his response by May 18, and, despite his

representation and having over a month to file the response, he

did not have the response ready.               He does not mention any steps he

took to prepare the response and does not explain why it was not

filed. Instead, counsel explains why his motion for leave to allow

late        filing   was,   itself,    late.      Mr.   White   has    provided   no

justification for the late filing of his response.                     Accordingly,

the motion for leave to allow late filing will be denied.4

        Mr. White also requested an extension of time to file a

response to Defendants’ motions for summary judgment (ECF Nos. 56,

57, 61).        Mr. White’s response to Defendant Zara’s motion was due

on July 25, 2018 and his response to Defendant Westfield’s motion

was due on July 30, 2018.               See Local Rule 105.2.          Mr. White’s

request for additional time states that he experienced technical

difficulties         and,   as   a   result,    could   not   access    Plaintiffs’

affidavits.          Mr. White filed an opposition to both motions about

a month after the required response date on August 26, 2018.                   (ECF

No. 62). “Excusable neglect is not easily demonstrated . . . [and]

a district court should find [it] only in the extraordinary cases



        4
       Although the motions to compel and for sanctions are
therefore unopposed, the court will still review the merits of the
motions before deciding whether to grant the relief requested.
                                10
where injustice would otherwise result.”       Thompson v. E.I. DuPont

de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996) (internal

quotation   removed).    Here,    Plaintiffs   would    suffer   serious

injustice due to Mr. White’s carelessness if their opposition could

not be considered in response to Defendants’ motions for summary

judgment.    Thus, Plaintiffs’ motion to extend time to respond to

Defendants’ motions for summary judgment will be granted.

IV.   Motions for Summary Judgment

      A.    Standard of Review

      A motion for summary judgment will be granted only if “there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”      Fed.R.Civ.P. 56(a); see

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v. Johnson,

532 F.3d 291, 297 (4th Cir. 2008).      To prevail on a motion for

summary judgment, the movant generally bears the burden of showing

that there is no genuine dispute as to any material fact.        Liberty

Lobby, 477 U.S. at 248-50.       A dispute about a material fact is

genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”             Id. at 249.    In

undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy
                                  11
Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.”         Shin v. Shalala, 166

F.Supp.2d 373, 375 (D.Md. 2001) (citation omitted).            If a party

“fails to make a showing sufficient to establish the existence of

an element essential to that party’s case . . . which that party

will bear the burden of proof at trial[,]” there can be no “genuine

issue as to any material fact, since a complete failure of proof

concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.”           Celotex Corp.,

477 U.S. at 323.

       B. False Arrest and False Imprisonment

       Defendants Zara and Westfield both assert that they possess

immunity from Plaintiffs’ claims under the shopkeeper’s privilege,

Md. Code Ann., Cts. & Jud. Proc. § 5-402(a), and Plaintiffs’ claims

fail because they cannot prove a deprivation of liberty.              (ECF

Nos. 56, at 2; 57-1, at 11).         Plaintiffs respond that Defendants

are not entitled to judgment based on the shopkeeper’s privilege

because there is a dispute as to whether there was probable cause

to arrest Plaintiffs.      (ECF No. 62, at 1).         Plaintiffs briefly

address Defendants’ deprivation of liberty argument, stating that

“the   staff[’s]   mere   presence    blocking   the   door   as   well   as

Plaintiffs not being allowed to leave the store was a clear

deprivation of their rights.”        (ECF No. 62-1, at 3).


                                     12
      In   Maryland,   “[t]he   elements      of   false    arrest    and   false

imprisonment are identical.”         Heron v. Strader, 361 Md. 258, 264

(2000).    Both torts require: (1) the deprivation of the liberty of

another, (2) without consent, and (3) without legal justification.

Id.   “To constitute a case of false imprisonment there must be

some direct restraint of the person[.]             Any exercise of force, or

threat of force, by which in fact the other person is deprived of

his liberty, compelled to remain where he does not wish to remain,

or to go where he does not wish to go, is an imprisonment.”                 Estate

of Jones v. NMS Health Care of Hyattsville, LLC, 903 F.Supp.2d

323, 331 (D.Md. 2012) (quoting Mason v. Wrightson, 205 Md. 481,

487 (1954)).    Plaintiffs must demonstrate that Defendants lacked

legal justification at the time that the deprivation of liberty

occurred.      Cf.   Collins    v.   State,    322    Md.   675,     679    (1991)

(explaining that the legality of a warrantless arrest is evaluated

at the time of arrest).

      The shopkeeper’s privilege, codified at Md. Code Ann., Cts.

& Jud. Proc. § 5-402(a), acts as a complete defense in cases of

false imprisonment:

            A merchant or an agent or employee of the
            merchant who detains or causes the arrest of
            any person shall not be held civilly liable
            for     detention,     slander,      malicious
            prosecution, false imprisonment, or false
            arrest of the person detained or arrested,
            whether the detention or arrest takes place by
            the merchant or by his agent or employee, if
            in detaining or in causing the arrest of the
            person, the merchant or the agent or employee
            of the merchant had, at the time of the
                                      13
            detention or arrest, probable cause to believe
            that the person committed the crime of
            “theft,” as prohibited by § 7-104 of the
            Criminal Law Article, of property of the
            merchant from the premises of the merchant.

See also Silvera v. Home Depot U.S.A., Inc., 189 F.Supp.2d 304,

310 (D.Md. 2002) (“A retail merchant with probable cause, however,

has a complete defense to false imprisonment.”).                   Probable cause

exists where a merchant has “a reasonable ground of suspicion

supported by circumstances sufficiently strong in themselves to

warrant a cautious man in believing that the accused is guilty.”

Banks v. Montgomery Ward & Co., 212 Md. 31, 39 (1957).                  The court

cannot    resolve    a   motion    for    summary       judgment   based    on   the

shopkeeper’s privilege where the existence of probable cause is

disputed.    Silvera, 189 F.Supp.2d at 304 (“If the facts regarding

probable cause are undisputed, then the question of probable cause

is one of law for the court.”); see also Pegues v. Wal-Mart Stores,

Inc., 63 F.Supp.3d 539, 543 (D.Md. 2014).

            1.      Defendant Westfield

      As a preliminary matter, Defendant Westfield’s motion for

summary judgment states that “Plaintiffs allege a single count of

false imprisonment against Westfield.”                  (ECF No. 57-1, at 2).

Because Counts I and III of Plaintiff’s complaint do not allege

any   violations      based   on    Defendant       Westfield’s     actions      and

Plaintiffs fail to dispute Defendant Westfield’s conclusion, it

appears     that    Plaintiffs     only       alleged    one   count   of     false

imprisonment against Defendant Westfield.
                                         14
       Defendant Westfield argues that the presence of security

guards did not deprive Plaintiffs of their liberty, relying on Ms.

Abdu’s statements that “she did not hear Westfield security say

anything to the Plaintiffs, nor did she witness Westfield security

touch or otherwise restrain the Plaintiffs.”            (ECF No. 57-1, at

11).    Plaintiffs’ bare-bones opposition is unclear and fails to

address Defendant Westfield’s argument beyond Plaintiffs’ general

statement already referenced above.

       Although   Officer   Brubaker    does   not   remember   seeing   any

security officers in the Zara store when he arrived (ECF No. 57-

3, at 5, p. 14), Officer Tamulevich testified that “[m]all security

was present” (ECF No. 57-4, at 5, p. 16).            Plaintiffs also state

in their complaint, affidavits and discovery that there were two

security officers in the store who did “not allow[] Plaintiffs to

leave.”   (ECF Nos. 2 ¶ 9; 62-2 ¶ 24; 62-3 ¶ 24).         However, Officer

Tamulevich could not recall if the security officers interacted

with Plaintiffs, and Plaintiffs do not provide any evidence of the

security officers’ actions beyond asserting their presence and

stating that they “tried to make us pay for the shirt.”          (ECF Nos.

57-4, at 5, p. 16; 56-5, at 5; 56-8, at 5).

       Plaintiffs’ claim against Defendant Westfield omits pertinent

information, such as the physical location of the officers, what,

if anything, the officers said to Plaintiffs, and how the officers

might have expressed force against Plaintiffs.           The mere presence

of security officers in a store is not enough to demonstrate that
                                   15
the security officers exercised “force or threat[s] of force” to

deprive Plaintiffs of their liberty.           Lipenga v. Kambalame, 219

F.Supp.3d 517, 527 (D.Md. 2016) (holding that plaintiff “fail[ed]

to state a claim for false imprisonment” because she did not allege

facts demonstrating that defendant used force or threats of force

to confine her). Summary judgment is appropriate as to Plaintiffs’

false imprisonment claim against Defendant Westfield because, even

when viewed in the light most favorable to Plaintiffs, the claims

are mere allegations devoid of colorable evidence.             Consequently,

analysis of Defendant Westfield’s remaining argument for immunity

under the shopkeeper’s privilege is unnecessary.

             2.     Defendant Zara

     Defendant Zara points to the shopkeeper’s privilege as a

complete defense to Plaintiffs’ false arrest and imprisonment

claims.   Defendant Zara recognizes that the shopkeeper’s privilege

only applies at the summary judgment stage if probable cause is

not in dispute, but counters that “[t]he existence or absence of

probable cause in this case is a matter for the [c]ourt, not for

the jury.”     (ECF No. 56-1, at 17).       Plaintiffs spend their entire

opposition        disputing   the   applicability   of   the    shopkeeper’s

privilege.     Their opposition states:

             Plaintiffs in this case were arrested without
             probable cause. Defendants state only one
             sensor device hit the ground while the
             Plaintiffs   were   in  the   dressing   room.
             Plaintiffs were not in possession of any
             shoplifting tools and upon leaving the
             dressing room, Plaintiffs properly handed over
                                       16
           the   materials   to  the   store   employees.
           Declaration of Jasmin Holmes ¶ 17. Three items
           were given to the store employee working by
           the dressing room and the other two were given
           to the cashier to hold on layaway. Declaration
           of Alexis Holmes ¶ 13. As the Plaintiffs were
           leaving the store they were approached about
           stealing. There were no items in their
           possession that belonged to Zara. Id. ¶ 19.
           Zara then checked the bag of the [] Plaintiffs
           and no items were found.

(ECF No. 62-1, at 1).    Plaintiffs conclude that, “[d]ue to the

lack of probable cause, the Maryland Shopkeepers Provision doesn’t

apply.”   (Id., at 3).

       Maryland defines theft as the knowing or willful taking of

the property of another with the intention to deprive the owner of

the property.    See Md. Code Ann., Crim. Law § 7-104.      Defendant

Zara states that Ms. Abdu had “probable cause to believe Plaintiffs

were shoplifting” because Plaintiffs: (1) entered the same fitting

room against company policy, (2) dropped a security sensor on the

floor while in the fitting room, and (3) returned a ripped blouse

without explanation after exiting the fitting room.      Plaintiffs

state that they entered the fitting room carrying five items.

After leaving the fitting room, Plaintiffs handed “three items to

the employee and took two items to the cashier.”   (ECF No. 62-2 ¶

13).    All five of the items that were in Plaintiffs’ possession

when they entered the fitting room were accounted for after

Plaintiffs exited the fitting room.    Based on this account, Ms.

Abdu had little reason to suspect that Plaintiffs did anything

more than attempt to steal the white blouse.
                                17
     Defendant Zara recognizes that, when viewed in the light most

favorable to Plaintiff, the evidence demonstrates that Ms. Abdu

only had probable cause to believe Plaintiffs attempted theft.

(ECF No. 56-1, at 19).     Nevertheless, Defendant Zara implores

application of the shopkeeper’s privilege, asserting that “[e]ven

if Zara was mistaken in thinking Plaintiffs were engaging in

criminal activity, the mere fact it reasonably believed otherwise

based upon the information in its possession at the time, whether

accurate or not, establishes probable cause.”     (Id.)   Defendant

Zara’s conclusion is mistaken because, as the Court of Appeals of

Maryland clarified in Great Atl. & Pac. Tea Co. v. Paul, 256 Md.

643, 658 (1970), “no probable cause . . . for detention exists

until the suspected person actually attempts to leave without

paying.”   Even if Ms. Abdu believed Plaintiffs attempted to steal

the blouse while in the fitting room and then aborted their plan,

this belief is not a sufficient basis for her to form probable

cause that Plaintiffs were committing theft after exiting the

fitting room and returning the torn blouse.    Thus, Defendant Zara

is not entitled to immunity under the shopkeeper’s privilege.

     Defendant Zara next argues that Plaintiffs’ claims for false

arrest and imprisonment fail because Plaintiffs cannot demonstrate

that they were deprived of their liberty.     Defendant Zara relies

on the unpublished opinion Mills v. PPE Casino Resorts Maryland,

LLC, No. CV RDB-15-495, 2017 WL 2930460 (D.Md. July 10, 2017), as

support that the evidence of force here is not enough to survive
                                18
summary judgment.        There, the plaintiff alleged civil rights and

tortious violations by a casino whose employees ushered plaintiff

off the casino floor and accused him of card counting.                      Mills v.

PPE Casino Resorts Maryland, LLC, No. CV RDB-15-495, 2017 WL

1862474, at *2 (D.Md. May 8, 2017).                   Security videos captured

casino    employees     surrounding    plaintiff        on    the     casino   floor,

grabbing his arm and placing him in a security hold, removing him

to a secure back hallway, and standing between him and the exit of

the casino. Plaintiff reported that casino employees also verbally

instructed him that he was not permitted to leave.                     Finding that

the casino employees applied force to detain plaintiff, Judge

Bennett held that “no reasonable person could conclude Plaintiff

was free to leave.”        Mills, 2017 WL 2930460, at *4.

     That the level of force applied in                      Mills    fulfilled the

deprivation     of    liberty   requirement      of    false    imprisonment       and

exceeds   the   force     alleged    here   is   not     wholly       indicative    of

Defendant   Zara’s      innocence.     Plaintiffs        state       that   two   Zara

employees blocked them from moving toward the store exit, denied

their request to wait in the hallway, and tried “to force [them]

into a room.”        (ECF No. 62-2, at 2; 62-3, at 2).               The allegations

of force here pale in specificity and potency to those advanced in

Mills, but they nevertheless state that Zara employees applied

force to prevent Plaintiffs from leaving the store.                    Viewed in the




                                       19
light most favorable to Plaintiffs, the evidence demonstrates that

Plaintiffs were deprived of their liberty.

       Moreover, there is no dispute that Defendant Zara relayed

information to the Montgomery County Police, prompting them to

take   Plaintiffs     into    custody.        Ms.    Abdu      gave   an   account   of

Plaintiffs’ conduct to Officers Brubaker and Tamulevich, but the

details are unclear.         (ECF Nos. 57-3, at 4, p. 12; 57-4, at 6, p.

19; 56-2 ¶ 22).        Pursuant to Maryland law, private parties who

instigate an allegedly wrongful arrest can be liable for false

imprisonment.       Montgomery Ward v. Wilson, 339 Md. 701, 722 (1995)

(“If   a   person    wrongfully     procures         another’s        arrest     without

probable cause, for example by falsely informing a police officer

that the factual basis for a warrantless arrest exists, then the

tort of false imprisonment may lie against the instigator even

though     the   police   officer    would          not   be    liable     for     false

imprisonment.”).       Thus, Defendant Zara may be responsible for

Plaintiffs’ deprivation of liberty based on the subsequent actions

of the police.

       Finally, Defendant Zara argues that Plaintiffs consented to

remain in the Zara store because, if they paid for the shirt, Zara

employees would allow them to leave. However, Defendant Zara cites

no support for this proposition.              The Maryland Court of Special

Appeals found that “voluntary consent to confinement nullifies a

claim of false imprisonment” where an employer confines an employee

and the only threat to the employee is loss of employment.                        Carter
                                         20
v. Aramark Sports & Entm’t Servs., Inc., 153 Md.App. 210, 250

(2003) (quoting Hanna v. Marshall Field & Co., 279 Ill.App.3d 784,

793 (1996)).        Maryland has not, however, found consent in the

“[p]ay-and-[g]o”          context   Defendant    Zara      references    here.

Plaintiffs’ refusal to pay for an item that they maintain they did

not damage hardly qualifies as consent to remain on the premises.

(ECF No. 56-1, at 23).         Accordingly, Defendant Zara’s motion for

summary judgment is denied as to Plaintiffs’ false arrest and

imprisonment claims.

     C.      Respondeat Superior

     Count    III    of    Plaintiffs’    complaint    alleges   a   respondeat

superior claim against Defendant Zara based on Ms. Abdu’s actions.

(ECF No. 2 ¶ 31).         Defendant Zara states that it is “entitled to

judgment as a matter of law with respect to . . . Count III []

under the Maryland Shopkeeper’s Privilege.”             (ECF No. 56-1, at 6).

For reasons discussed above, Plaintiff’s claims are not subject to

the shopkeeper’s privilege.         However, “there is no separate cause

of action for respondeat superior.”              Stewart v. Bierman, 859

F.Supp.2d 754, 768 n.8 (D.Md. 2012), aff’d sub nom. Lembach v.

Bierman, 528 F.App’x 297 (4th Cir. 2013).             Thus, Plaintiffs’ claim

for respondeat superior is dismissed to the extent that it intends

to allege a separate cause of action.

     D.      Defamation

     Plaintiffs’ complaint mentions within Count III, entitled

respondeat superior, that “[Ms.] Abdu, while on duty as store
                                         21
manager defamed . . . Plaintiffs.”       (ECF No. 2, at 5).      Defendant

Zara asserts that Plaintiffs’ potential defamation claim is time-

barred because Maryland law requires defamation claims to be filed

within one year after the alleged defamation occurs.        (ECF No. 56-

1, at 24).    Plaintiffs’ opposition loosely defends their so-called

claim, stating that “Zara is not entitled to [j]udgment to any

[d]efamation [c]laim or suit to Jasmin because she just turned 18

years old in June of 2018.”      (ECF No. 62-1, at 3).

        “An action for assault, libel, or slander shall be filed

within one year from the date it accrues.”        Md. Code Ann., Cts. &

Jud. Proc. § 5-105.      Plaintiff Alexis Holmes reached an age of

majority prior to the May 30, 2014 incident.             The statute of

limitations for her to bring a defamation claim ran on May 30,

2015.     The limitations period has not expired as to Plaintiff

Jasmin Holmes because “statutory time limits for a minor to bring

an action do not begin running until the age of majority has been

firmly established.”    Doe v. Roe, 419 Md. 687, 694 (2011) (quoting

Piselli v. 75th St. Med., 371 Md. 188, 212 (2002).          Thus, to the

extent    that   Plaintiffs’   intend   their   complaint   to   assert   a

defamation claim against Defendant Zara, the claim is dismissed as

to Plaintiff Alexis Holmes.

V.      Defendant Zara’s Motions to Compel and for Sanctions

        Defendant Zara moves to compel and for the action to be

dismissed as a sanction for discovery violations pursuant to

Fed.R.Civ.P. 37.     (ECF No. 44). Defendant Zara has now received
                                   22
its entire discovery.        (ECF No. 53).       Thus, its motion to compel

is moot.    Its request for sanctions, nevertheless, is live.

      Mr. White has been extraordinarily inattentive to the case,

but “[a] dismissal sanction is usually inappropriate when it

unjustly     penalizes   a    blameless    client     for   the   attorney’s

behavior.”     Hillig v. C.I.R., 916 F.2d 171, 174 (4th Cir. 1990);

see Dunbar v. Triangle Lumber & Supply Co., 816 F.2d 126, 129 (3d

Cir. 1987) (concluding that a district court should not dismiss a

case based on the attorney’s dereliction of discovery duties

without    evidence   that   the   party   bore    responsibility   for   the

abuses); accord Dodson v. Runyon, 86 F.3d 37, 40 (2d Cir. 1996);

VanHaaren v. State Farm Mut. Auto Ins. Co., 989 F.2d 1, 9 (1st Cir.

1993).     Defendant Zara provides no evidence that Plaintiffs were

made aware of the depositions or in any way participated in the

discovery abuses, and Plaintiffs will not be punished for their

attorney’s transgressions.         Accordingly, Defendant Zara’s motion

to compel and for sanctions will be denied.

      Defendant Zara has been prejudiced in costs and with the

burden of having this case hanging over it for far too long.              The

court reserves the right to reconsider potential sanctions against

Mr. White if his inattentiveness continues and Defendant Zara is

further prejudiced.

VI.   Defendant Westfield’s Motion for Sanctions

      Defendant    Westfield       moves   for     sanctions   pursuant    to

Fed.R.Civ.P. 37(d).      (ECF Nos. 42 & 43).           “Rule 37(d) of the
                                      23
Federal Rules of Civil Procedure gives the district court wide

discretion to impose sanctions for a party’s failure to comply

with its discovery orders.”     Mut. Fed. Sav. & Loan Ass’n v.

Richards & Assocs., Inc., 872 F.2d 88, 92 (4th Cir. 1989).   Under

Rule 37(d), “the court must require the party failing to act, the

attorney advising that party, or both to pay the reasonable

expenses, including attorney’s fees, caused by the failure[.]”

     Sanctions to cover the expenses incurred due to the deposition

are unreasonable.    Due to Mr. White’s lack of communication,

Defendant Westfield had no reason to expect that he would appear

at the deposition with his clients.

     The expenses Defendant Westfield incurred in moving to compel

and for sanctions, however, were reasonable based on Mr. White’s

continued delinquency.    When Mr. White refused to respond to

discovery requests, did not answer emails, and did not return phone

messages, Defendant Westfield was justified in moving to compel,

and the expenses incurred in preparing the motion were reasonable.

Likewise, under these circumstances, a motion for sanctions was

justified, and the expenses incurred in preparing the motion were

reasonable.   The court will order Mr. White to pay Defendant

Westfield $630.00 representing the $332.50 it cost to prepare the

motion for sanctions (ECF No. 42-5) and the $297.50 it cost to

prepare the motion to compel and for sanctions (ECF No. 43-7).




                                24
VII. Plaintiff’s Motion to Extend Discovery

       Plaintiffs move to extend discovery. (ECF No. 54). Defendant

Zara   argues    against     any    extension        in     discovery,     noting    that

Plaintiffs have not issued any written discovery requests or noted

any    depositions     and    missed        the    depositions        of    third-party

witnesses.      Pursuant to Fed.R.Civ.P. 16(b)(4), “[a] schedul[ing

order]    may    be   modified     only     for      good    cause[.]”          “Properly

construed, ‘good cause’ means that scheduling deadlines cannot be

met despite a party’s diligent efforts.”                    Potomac Elec. Power Co.

v. Elec. Motor Supply, Inc., 190 F.R.D. 372, 375 (D.Md. 1999)

(quoting Dilmar Oil Co., Inc. v. Federated Mut. Ins. Co., 986

F.Supp. 959, 980 (D.S.C. 1997), aff’d, 129 F.3d 116 (4th Cir.

1997)).    Here, Plaintiffs have not shown good cause.                          They had

ample opportunity for discovery and have not even begun discovery.

They   have     provided     no    reason    for      the    delay.        Accordingly,

Plaintiffs’ motion will be denied.

VIII. Conclusion

       For the foregoing reasons, the motion for extension of time

to respond to Defendant Westfield’s motion to dismiss or for

sanctions will be denied, the motion for extension of time to

respond    to   Defendants’       motions      for    summary    judgment        will   be

granted,   the    motion     for    summary       judgment     filed       by   Defendant

Westfield will be granted, the motion for summary judgment filed

by Defendant Zara will be denied, the motion for sanctions filed

by Defendant Westfield will be denied in part and granted in part,
                                          25
the motion to compel and for sanctions filed by Defendant Zara

will be denied, and the motion to extend discovery filed by

Plaintiffs will be denied.   A separate order will follow.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                26
